Wade, C. J.
From the allegations in the petition it clearly appears that
the proximate cause of the injury was the negligence of a fellow servant engaged with the plaintiff in performing the same work (Whitfield v. L. & N. Railroad Co., 7 Ga. App. 268, 270, 66 S. E. 973, and cases there cited; McDonald v. Eagle & Phenix Mfg. Co., 68 Ga. 839, 844; Hamby v. Union Paper Mills Co., 110 Ga. 1, 35 S. E. 297; Moore v. Dublin Cotton Mills, 127 Ga. 624, 56 S. E. 839; Studevant v. Blue Springs Lumber Co., 16 Ga. App. 668, 85 S. E. 977) ; and since the proposed amendment set up no sufficient additional facts to make a cause of action, the trial court did not err in refusing to allow the amendment and in thereafter sustaining the oral motion to dismiss the petition. McCook v. Crawford, 114 Ga. 337 (40 S. E. 225) ; Kelly v. Strouse, 116 Ga. 872 (43 S. E. 280) ; Ridgway v. Bowser, 14 Ga. App. 300 (80 S. E. 692). Judgment affirmed.

George and Luke, JJ., concur.